Name: Commission Regulation (EEC) No 1419/80 of 5 June 1980 fixing additional amounts for poultrymeat products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 142/ 16 Official Journal of the European Communities 6 . 6 . 80 COMMISSION REGULATION (EEC) No 1419/80 of 5 June 1980 fixing additional amounts for poultrymeat products Whereas the regular review of the information serving as a basis for the determination of average offer prices for poultrymeat products other than slaughtered poultry and halves or quarters indicates that additional amounts corresponding to the figures shown in the Annex hereto should be fixed for the imports speci ­ fied in that Annex ; Whereas the Management Committee for Poultrymeat and Eggs has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organiza ­ tion of the market in poultrymeat ( ! ), as amended by Regulation (EEC) No 369/76 (2), and in particular Article 8 (4) thereof, Whereas if, for a given product, the free-at-frontier offer price (hereinafter called the 'offer price*) falls below the sluice-gate price, the levy applicable to that product must be increased by an additional amount equal to the difference between the sluice-gate price and the offer price determined in accordance with Article 1 of Commission Regulation No 163/67/EEC of 26 June 1967 on fixing the additional amount for imports of poultry farming products from third coun ­ tries (3), as last amended by Regulation (EEC) No 1 527/73 (4); Whereas the offer price must be determined for all imports from all third countries ; whereas, if exports from one or more third countries are effected at abnor ­ mally low prices, lower than prices ruling for other third countries, a second offer price must be deter ­ mined for exports from these other countries ; HAS ADOPTED THIS REGULATION : Article 1 The additional amounts provided for in Article 8 of Regulation (EEC) No 2777/75 shall be as set out in the Annex hereto for the products listed in Article 1 ( 1 ) of that Regulation which appear in the said Annex . Article 2 This Regulation shall enter into force on 9 June 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 June 1980 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 282, 1 . 11 . 1975, p. 77. (2) OJ No L 45, 21 . 2. 1976, p. 3 . (J) OJ No 129, 28 . 6. 1967, p. 2577/67. (&lt;) OJ No L 154, 9 . 6. 1973, p. 1 . 6. 6 . 80 Official Journal of the European Communities No L 142/ 17 ANNEX Additional amounts applicable to poultrymeat products with the exception of live and slaughtered poultry and halves or quarters (ECU/100 kg) CCT heading No Description Additional amount Imports affected 02.02 Dead poultry (that is to say, fowls, ducks, geese, turkeys and guinea fowls) and edible offals thereof (except liver), fresh, chilled or frozen : B. Poultry cuts (excluding offals) : I. Boned or boneless 30.00 Origin : Hungary or Poland II. Unboned (bone-in) : d) Breasts and cuts of breasts : 2. Of turkeys 30.000 Origin : United States of America e) Legs and cuts of legs : 3 . Of other poultry 25.00 Origin : United States of America or Israel 16.02 Other prepared or preserved meat .or meat offal : B. Other : I. Poultrymeat or offal : a) Containing 57 % or more by weight of poultry ­ meat (a) : 1 . Containing uncooked meat or offal ; mixtures of cooked meat or offal and uncooked meat or offal : (bb) Other 50.00 Origin : Israel (a) For the purpose of determining the percentage of poultrymeat, weight of any bones shall be disregarded.